DETAILED ACTION
Response to Amendment
Applicant’s amendment, filed 08/04/21, for application number 16/386,344 has been received and entered into record.  Claims 1-12 have been amended, and Claims 13-15 have been newly added.  Therefore, Claims 1-15 are presented for examination.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1 and 10 are objected to because of the following informalities:  
Claim 1, line 8, recites, “determines, on a basis of (i) a power-supplying performance” (emphasis added) and should instead read, “determine, on a basis of (i) a power-supplying performance” to correct the grammatical error.  
Claim 10, lines 8-10 recite, “…adjust the selected operating setting of the processor during the execution of each program” (emphasis added) and should instead read, “…adjust the selected operating setting of the processor before the execution of each program” (emphasis added), as the amendments to the other similar claims such as Claims 1, 8, and 9, appear to provide for adjustments prior to execution of the programs.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 3, the term “adequate amount” is a relative term which renders the claim indefinite. The term “adequate amount” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. As such, it is unclear how many numbers of idle periods are to be inserted per a unit time to lower the power consumption.
Regarding Claims 6 and 7, the term “adequate amount” is recited in a similar fashion as presented in Claim 3, but does not appear to provide additional clarification as to the exact value of an “adequate amount.”  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 4, 5, 8, 9, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Kao et al., US PGPub 2016/0132033, in view of Lehwalder et al., US PGPub 2020/0201408.
Regarding Claim 1, Kao discloses an information processing device [machine tool power consumption prediction system 200, Fig. 2] comprising: a processor [212] programmed to:
acquire information about a power consumption associated with an execution of each of a plurality of programs from a non-volatile memory [computer 210 receiving power consumption data from power consumption database 220; power consumption database is 
in a case in which the processor determines that the power-supplying performance of the power supply device will be exceeded, adjust, before each of the applications are executed, operating settings of the processor for execution of each program such that the power consumption during the execution of each program comes within a range of the power-supplying performance that does not exceed the power-supplying performance [computer 210 (using processor 212) is configured to adjust the values of the machining parameters to reduce the power consumption estimates associated with the numerical control program and then adjust the schedule; computer 210 generates estimates for each of the numerical control programs, par 28, ll. 7-10, 33-36].
However, Kao does not explicitly teach determines, on a basis of (i) a power-supplying performance of a power supply device, (ii) the acquired power consumption profile, and (iii) the acquired power consumption margin, whether or not the power consumption during the execution of each program according to current operating settings of the information processing device itself exceeds the power-supplying performance of the power supply device. 
In the analogous art of power monitoring, Lehwalder teaches determines, on a basis of (i) a power-supplying performance of a power supply device [power supply status and factors 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kao and Lehwalder before him before the effective filing date of the claimed invention, to incorporate the power consumption determination as taught by Lehwalder into the device as disclosed by Kao, to safeguard against a system crash while better utilizing the system power supply [Lehwalder, par 8].
Regarding Claim 4, Kao and Lehwalder disclose the information processing device according to Claim 1.  Lehwalder further discloses wherein the processor lowers the power consumption during the execution of each program by lowering a clock frequency of the processor [throttle processor frequency to lower power consumption based when a critical power warning is received, par. 42].
Regarding Claim 5, Kao and Lehwalder disclose the information processing device according to Claim 1.  Lehwalder further discloses wherein the processor has multiple processor cores [the processing platform 310 may comprise one or more processors, each of which may have one or more cores, par 42].
Regarding Claim 8, Kao discloses a control method [using system 200 of Fig. 2].  The remainder of Claim 8 repeats the same limitations as recited in Claim 1, and thus is rejected accordingly.
Regarding Claim 9, Kao discloses a non-transitory computer readable medium storing a program causing a processor to execute a process for processing information [processor 212 performing programs on storage device 214, Fig. 2].  The remainder of Claim 9 repeats the same limitations as recited in Claim 1, and is rejected accordingly.
Regarding Claim 13, Kao and Lehwalder disclose the information processing device according to Claim 1.  Lehwalder further discloses wherein the acquired information about the power consumption associated with the execution of each of the plurality of programs includes a plurality of power consumption margins for the execution of each program, and each of the plurality of power consumption margins indicating a maximum allowed power consumption for each of the plurality of programs [the DVAC obtains power profile data compiled by the power monitoring circuitry 142 and monitors power based on power consumption threshold; the maximum turbo levels may be adjusted depending on the maximum output capacity of the power supply, par 27].
Regarding Claims 14 and 15, Kao and Lehwalder disclose the control method of an information processing device according to Claim 8, and the non-transitory computer readable medium according to Claim 9, respectively.  Claims 14 and 15 repeat the same limitations as recited in Claim 13, and are rejected accordingly.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Lehwalder, and further in view of Mori, US PGPub 2009/0271645.
Regarding Claim 10, Kao and Lehwalder disclose the information processing device according to Claim 1.  While Kao discloses the processor in response to determining that the power-supplying performance of the power supply device will be exceeded, adjust the selected operating setting of the processor during the execution of each program such that the power consumption during the execution of the program comes within the range of the power- supplying performance of the power supply device [computer 210 (using processor 212) is configured to adjust the values of the machining parameters to reduce the power consumption estimates associated with the numerical control program and then adjust the schedule; computer 210 generates estimates for each of the numerical control programs, par 28, ll. 7-10, 33-36], Kao and Lehwalder do not explicitly teach selecting an operating setting of the processor to be changed based on a priority of the operating setting in response to determining that the power-supplying performance of the power supply device will be exceeded.
In the analogous art of power management, Mori teaches selecting an operating setting of the processor to be changed based on a priority of the operating setting in response to determining that the power-supplying performance of the power supply device will be exceeded [the CPU 321 of the management server 300 may also automatically stop the power saving control unit set with priority that is lower than a predetermined priority threshold value”, par. 219. A threshold value is a power supply range (limit), par. 80. For example, “the CPU 321 of the management server 300 notifies the user that there will be a power shortage in the storage apparatus maintaining the current operating status with the upper limit supply capability value scheduled to be changed”, par. 220].

Regarding Claim 11, Kao and Lehwalder disclose the control method of an information processing device according to Claim 8.  Claim 11 repeats the same limitations as recited in Claim 10, and is rejected accordingly.
Regarding Claim 12, Kao and Lehwalder disclose the non-transitory computer readable medium according to Claim 9.  Claim 12 repeats the same limitations as recited in Claim 10, and is rejected accordingly.
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Lehwalder, and further in view of Hanappe US Pat No. 9,268,389.
Regarding Claim 2, Kao and Lehwalder disclose the information processing device according to Claim 1.  While Kao discloses the processor lowers the power consumption for execution of each program, Kao and Lehwalder do not explicitly teach wherein the power consumption is reduced by inserting an idle period in which no process is executed between program threads executed by the processor to execute each program.
In the analogous art of power monitoring and power reduction, Hanappe teaches wherein the power consumption is reduced by inserting an idle period in which no process is executed between program threads executed by the processor to execute each program. [a lower-performance state is selected for the CPU by inserting dummy instructions into the task's 
It would have been obvious to one of ordinary skill in the art having the teachings of Kao, Lehwalder, and Hanappe before him before the effective filling date of the claimed invention, to incorporate the sleep intervals in processing as taught by Hanappe into the device disclosed by Kao and Lehwalder, to improve processor performance and efficiency by reducing power consumption when high-performance is not necessarily required [Hanappe, col. 5, ll. 47-55].
Regarding Claim 3, Kao, Lehwalder, and Hanappe disclose the information processing device according to Claim 2.  Hanappe further teaches wherein the processor computes a number of idle periods to insert per a unit time according to an adequate amount by which to lower the power consumption, and inserts the idle periods between the threads according to a time taken to execute each thread [method of reducing energy comprising steps of: (a) causing the processor to execute a portion of the task during an active period, (b) after each active period, causing the processor to stop executing the task for an interval, and (c) repeatedly performing the steps (a) and (b) until the task has been completed: wherein durations of active periods and intervals are selected based on the task to be performed so that execution of the task imposes an average load on the processor that is less than 100% but greater than 0% daring each accounting period of the PPM system between a start and an end of the execution of the task), Claim 1].
.
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Kao and Lehwalder, and further in view of Walrath US PGPub. 2008/0178032.
Regarding Claim 6, Kao and Lehwalder disclose the information processing device according to Claim 1.  However, Kao and Lehwalder do not explicitly teach in a case in which the processor determines that a maximum amount of lowering the power consumption for the execution of each program that is achievable with the operating settings of the processor is smaller than an adequate amount by which to lower the power consumption to within the range of the power-supplying performance of the power supply device, issues a notification indicating that the adequate amount by which to lower the power consumption is not achievable with the operating settings of the processor.
In the analogous art of power management, Walrath teaches notifying, in a case in which the processor determines that a maximum amount of lowering the power consumption for the execution of each program that is achievable with the operating settings of the processor is smaller than the adequate amount by which to lower the power consumption to within the range of the power-supplying performance of the power supply device [determining that no lowering of power consumption, by adjusting/suspending operation of elements, is 
It would have been obvious to one of ordinary skill in the art, having the teachings of Kao, Lehwalder, and Walrath before him before the effective filling date of the claimed invention, to incorporate the power prioritization as taught by Walrath, into the device as disclosed by Kao and Lehwalder, to improve power battery power performance and mitigate safety issues arising from significant power draws [Walrath, par 1].
Regarding Claim 7, Kao, Lehwalder, and Walrath disclose the information processing device according to Claim 6.  Walrath further teaches wherein the processor further issues, in addition to the notification indicating that the adequate amount by which to lower the power consumption is not achievable, a notification of information indicating an adequate power-supplying performance [displaying to a user information of the device’s elements’ power conditions, par. 22].  
Moreover, while Walrath does not explicitly prompt the user to replace the power supply device, Walrath recognizes the lifespan of electronic devices and power resources and the need for replacement [par 1, 6] and the compatibility of power resources and ratings [par 27] in addition to providing the user with a visual display suggesting settings and selecting power consumption and resource management [par 26].
It would have been obvious to one of ordinary skill in the art, having the teachings of Kao, Lehwalder, and Walrath before him before the effective filling date of the claimed 

Response to Arguments
Applicant’s arguments filed 08/04/21 have been considered but are moot due to the new rejection based on the references cited above, as well as the newly cited portions of the references previously presented.  

Conclusion
Applicant is reminded that in amending a response to a rejection of claims, the patentable novelty must be clearly shown in view of the state of the art disclosed by the references cited and the objections made.  Applicant must also show how the amendments avoid such references and objections.  See 37 CFR §1.111(c).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL J YEN whose telephone number is (571)270-5047. The examiner can normally be reached M-F 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Paul Yen/Primary Examiner, Art Unit 2186